Citation Nr: 1146245	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  10-07 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to service connection for Barrett's disease, to include as secondary to a service-connected disorder.

3.  Entitlement to a compensable evaluation for bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1993.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The Veteran has reported that he developed asthma in 1985 while serving in Italy.  His service treatment records show multiple treatments for asthma.  Accordingly, the issue of entitlement to service connection for asthma has been raised, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Based upon its review of the Veteran's claims file, the Board finds that there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

With respect to his claim for service connection for gastroenteritis, the Veteran claims that the onset of this condition was during his military service.  At his September 2011 Board hearing, he testified that he experienced gas pain in the stomach since the 1970's, which had been treated with Maalox and Pepcid AC in service.  He continued to experience the symptoms after separation from service.  

Service treatment records show multiple complaints of stomach problems and assessments of gastroenteritis in October 1975, December 1980, and in July 1981.  Service separation examination reveals the Veteran's report of frequent indigestion since July 1992, which was noted to have been treated with Maalox with good results.  After separation from service, VA treatment reports dated in August 1999, March 2000 and November 2005 show diagnoses of gastroesophageal reflux disease .  A March 2008 VA treatment also indicated a history of peptic ulcer disease.  In sum, the medical evidence of record reflects that the Veteran has a long history of gastrointestinal symptoms that started in service.  However, it is not clear whether the Veteran currently has gastroenteritis or any gastrointestinal disorder associated with the inservice gastrointestinal complaints as the latest medical evidence showing a current diagnosis of a gastrointestinal disorder is the November 2005 VA treatment report noting a diagnosis of gastroesophageal reflux disease and the March 2008 VA treatment report referring to a history of peptic ulcer disease.  

With regard to Barrett's disease, the record includes an October 2007 treatment report from Dr. P.M. noting a diagnosis of Barrett's esophagus, with marked low grade dysplasia on biopsy.  At the September 2011 Board hearing, the Veteran reported that Dr. P.M. initially diagnosed Barrett's esophagus in 2004, at which time it was noted to have existed for years and that it was caused by eroding of the tissue lining the esophagus due to overproducing of acid in the stomach.

The Veteran has never been afforded an appropriate VA examination in conjunction with these claims, and the Board finds that a VA examination is necessary to adequately decide the merits of these claims herein.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App. at 83.  Additionally, the issue of service connection for Barrett's disease as secondary to gastroenteritis or a service-connected disorder has not been previously considered by the RO.  To prevent potential prejudice to the Veteran, the claim must therefore be remanded so that the RO can consider the newly raised contentions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, the Veteran reported that he had seen Dr. P.M. since 2004 for his GI disorder.  However, the claims file does not contain treatment records from Dr. P.M. other than the October 2007 record discussed above.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Therefore, these records must be obtained before the Board can proceed with the appeal.

In conjunction with his claim for an increased evaluation for bilateral hearing loss, the Veteran last underwent a VA audiology examination in April 2009, over two years ago.  At his September 2011 hearing before the Board, the Veteran testified that his hearing considerably worsened in the previous year.  A new VA examination is necessary where there is evidence, including the Veteran's statements that his service-connected disabilities have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected bilateral hearing loss.  38 C.F.R. §§ 3.326, 3.327 (2011).

During the September 2011 Board hearing, the Veteran stated that he was unable to work as a music teacher due to his defective hearing.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability is part and parcel of the determination of the evaluation for the Veteran's bilateral hearing loss, and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for entitlement to a total rating for compensation purposes based upon individual unemployability is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  Accordingly, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability must be remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review).  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to a total rating for compensation purposes based upon individual unemployability.  The RO must provide the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

3.  The RO must also contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his gastrointestinal disorder and service-connected disorders.  The Veteran must be asked to complete a separate VA Form 21-4142 for any private physician or source of treatment he may identify, to include Dr. P.M.  The RO must then obtain all identified records.  Regardless of whether the Veteran responds, the RO must obtain all updated VA treatment records which are not currently associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  Thereafter, the RO must also afford the Veteran the appropriate VA examination to determine the existence and etiology of any gastrointestinal disorder found.  The claims file and a copy of this remand must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the medical records in the claims file, as well as the Veteran's lay statements, the examiner must state whether any current gastrointestinal disorder is related to the Veteran's military service.  Specifically, the examiner must indicate whether the Veteran's currently diagnosed gastrointestinal disorder represents subsequent manifestations of gastroenteritis diagnosed in service in October 1975, December 1980, and in July 1981, or otherwise related to such diagnoses.

With respect to the Veteran's current Barrett's esophagus, the examiner must state whether it is related to the Veteran's military service.  The VA examiner must also provide an opinion as to whether any degree of Barrett's esophagus is caused by or aggravated by any gastrointestinal disorder found or any service-connected disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The Veteran must also be afforded a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the findings of pure tone decibel loss at 1000, 2000, 3000 and 4000 Hertz must be numerically reported and speech recognition must be derived using the Maryland CNC Test.  The examiner must fully describe the functional effects caused by the Veteran's hearing disability.  The claims file and a copy of this remand must be made available to the examiner and reviewed in conjunction with the examination.  The report must be typed.

6.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

8.  After completing the above actions, the RO must readjudicate the Veteran's claims on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



